In a proceeding pursuant to article 78 of the OPLR, the Village of Pomona and certain of its officials appeal from a judgment of the Supreme Court, Rockland County, entered July 31, 1969, which (a) directed the appellant Building Inspector to issue building permits for petitioner’s subdivision known as “ Section II The Mountain at Calls Hollow” and (b) enjoined the appellant Trustees of the Village of Pomona from directing said Building Inspector not to issue such permits. Judgment modified, on the law and the facts, by adding a provision thereto that petitioner is directed, pursuant to its consent, (1) to have any performance bonds now running to the Town of Haverstraw amended so as to include the Village of Pomona as an additional party for whose benefit the bonds shall be effective and (2) to deliver such bonds, as so amended, to said Village within 10 days after entry of the order hereon. As so modified, judgment affirmed, with costs. (See Matter of Kanaje Corp. v. Van Den Hende, 33 A D 2d 905.) Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.